MEMORANDUM OPINION
                                          No. 04-09-00429-CR

                                             David GOAD,
                                               Appellant

                                                    v.

                                         The STATE of Texas,
                                               Appellee

                    From the 25th Judicial District Court, Guadalupe County, Texas
                                     Trial Court No. 09-0190-CR
                            Honorable Brenda Chapman, Judge Presiding

PER CURIAM

Sitting:          Rebecca Simmons, Chief Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: September 23, 2009

DISMISSED FOR WANT OF JURISDICTION

           On August 3, 2009, this court notified appellant that the trial court clerk’s record did not

contain a final appealable order. See TEX. R. APP. P. 27.1 (b) (“[A] notice of appeal is not

effective if filed before the trial court makes a finding of guilt or receives a jury verdict.”). At

that time, appellant was ordered to cause a supplemental clerk’s record to be filed, containing a

final appealable order, no later than August 13, 2009 or this appeal would be dismissed for lack

of jurisdiction based on the non-existence of an appealable order.
                                                                                     04-09-00429-CR


       No response has been filed by the appellant.           Accordingly, this court is without

jurisdiction to consider an appeal based on an order that is neither final, nor appealable. We

must, therefore, dismiss this appeal for want of jurisdiction. See TEX. R. APP. P. 27.1 (b).

                                                             PER CURIAM



DO NOT PUBLISH




                                                -2-